DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 2, 4 – 6, 9, 14 – 16, 23 – 24, 28 – 29, 32 – 33, 38, 40 and 76 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 2, 4 – 6, 9 and 14 – 15), drawn towards a method of treating a temozolomide-resistant glioma in a subject comprising administering a dose of 2,4-disulfonyl phenyl tert-butyl nitrone (2,4-ds-PBN), in the reply filed on July 8, 2022 is acknowledged. Claims 16, 23 – 24, 28 – 29, 32 – 33, 38, 40 and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected inventions, there being no allowable generic or linking claim.

Priority

    PNG
    media_image1.png
    55
    382
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statements filed on April 27, 2020; June 9, 2021; May 23, 2022 and July 24, 2022 have been considered by the examiner.


Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection:
Claims 1 – 2, 4 – 6, 9 and 14 – 15 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Publication 20100076009 A1 (Towner), as disclosed in the information disclosure statement filed on April 27, 2020, in view of the publication: Zhu et al., Cancer Medicine, published online: January 8, 2017, 6(2), pp. 452-462. (Zhu).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Towner teaches the method of treating a glioma in a subject comprising administering to said subject with glioma a dose of 2,4-disulfonyl derivative of phenyl-tert-butyl nitrone effect to inhibit the growth of said glioma (instant claim 1). Treating may comprise inhibiting the vascularization, growth or spread of a glioma, reducing tumor burden, or preventing metastasis. The subject may have a recurrent or metastatic glioma, or have previously failed one or more anti-glioma therapies (instant claims 1 and 4 – 5). The glioma can be selected from astrocytoma, oligodendroglioma or a glioblastoma multiforme (instant claim 14). Towner also teaches that the effective dose for the administration of the compound is from about 5 to about 150 mg/kg body weight per day (instant claim 6). Further, the method of treating a glioma in the subject may also further comprise a secondary anti-glioma therapy, such as chemotherapy, radiation or surgery (instant claim 9). See, paragraphs [0014] and .
	The instant claim 2 is drawn towards the method of claim 1, wherein administration is through a route requiring subsequent passage of 2,4-ds-PBN across the blood brain barrier. Towner teaches that the administration of the dose is through a route requiring subsequent passage of 2,4-ds-PBN across the blood brain barrier. See, claim 2.
	The instant claim 15 is drawn towards the method of claim 1, further comprising assessing therapeutic efficacy by measuring the expression of liposaccharide binding protein prior to and after a treatment with 2,4-ds-BPN. Towner teaches that iNOS and VEGF protein expressions were examined in the 2,4-ds-PBN treated C6 cells and 2,4-ds-PBN treatment significantly lowered the iNOS (approximately 75% decrease) and VEGF (50% reduction) expressions. See, paragraph [0122].
Ascertaining the differences between the prior art and the claims at issue.
	Towner does not explicitly teach the method, wherein the glioma in the subject is temozolomide-resistant, as recited in the instant claim 1.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Zhu teaches that human glioma cells develop inherent or acquired resistance to temozolomide (TMZ) via up-regulation of miR-497. See, Abstract. The development of inherent or acquired TMZ resistance limits its clinical application and is a major burden for patients suffering from glioma. See, page 452, 1st paragraph; Abstract. 
	Zhu provides sufficient guidance that temozolomide is a commonly administered drug to treat glioma and patients suffering from glioma undergo inherent or acquired temozolomide resistance. Thus, resistance to temozolomide would at least decrease the efficacy the drug, if not failing to treat glioma successfully. Further, Towner also teaches that a dose of 2,4-disulfonyl phenyl tert-butyl nitrone can also be administered to a subject who has previously failed one or more anti-glioma therapies. See, paragraph [0014]; claim 5. Therefore, a person having ordinary skill in the art would have been motivated to administer 2,4-ds-PBN to a subject with a reasonable expectation that the compound will also be effective to successfully treat temozolomide-resistant glioma in the subject.
	Therefore, the claims are prima facie obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 4 – 6, 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 5, 8 – 9 and 11 of U.S. Patent 8,633,249 B2 (US ‘249), as disclosed in the information disclosure statement filed on April 27, 2020, in view of the publication: Zhu et al., Cancer Medicine, published online: January 8, 2017, 6(2), pp. 452-462. (Zhu). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘249 is drawn towards a method of treating a glioma in a subject comprising administering to said subject a dose of 2,4-disulfonyl phenyl tert-butyl nitrone (2,4-ds-PBN) effective to inhibit vascularization, growth or spread of said glioma, wherein 2,4-ds-PBN is administered at a dosage and route effective, upon crossing the subject's blood-brain barrier, to provide an amount of 2,4-ds-PBN in the brain sufficient to effect said treatment.
	The dependent claim 3 in US ‘249 is drawn towards the same scope of the method of claim 1, wherein the subject has a recurrent or metastatic glioma, as recited in the instant claim 4.
	The dependent claim 4 in US ‘249 is drawn towards the same scope of the method of claim 1, wherein the subject has previously failed one or more anti-glioma therapies, as recited in the instant claim 5.
	The dependent claim 5 in US ‘249 is drawn towards the same scope of the method of claim 1, wherein the effective dose is from about 5 to about 150 mg/kg body weight per day, as recited in the instant claim 6.
	The dependent claim 8 in US ‘249 is drawn towards the same scope of the method of claim 1, further comprising a secondary anti-glioma therapy, as recited in the instant claim 9.
	The dependent claim 11 in US ‘249 is drawn towards the same scope of the method of claim 1, wherein said glioma is an astrocytoma, an oligodendroglioma, or a glioblastoma multiforme, as recited in the instant claim 14.
	The claims in US ‘249 do not explicitly teach the method, wherein the glioma in the subject is temozolomide-resistant, as recited in the instant claim 1.
	Zhu teaches that human glioma cells develop inherent or acquired resistance to temozolomide (TMZ) via up-regulation of miR-497. See, Abstract. The development of inherent or acquired TMZ resistance limits its clinical application and is a major burden for patients suffering from glioma. See, page 452, 1st paragraph; Abstract. 
	Zhu provides sufficient guidance that temozolomide is a commonly administered drug to treat glioma and patients suffering from glioma undergo inherent or acquired temozolomide resistance. Thus, resistance to temozolomide would atleast decrease the efficacy the drug, if not failing to treat glioma successfully. Further, US ‘249 also claims that a dose of 2,4-disulfonyl phenyl tert-butyl nitrone can be administered to a subject who has previously failed one or more anti-glioma therapies. See, claim 4. Therefore, a person having ordinary skill in the art would have been motivated to administer 2,4-ds-PBN to a subject with a reasonable expectation that the compound will also be effective to successfully treat temozolomide-resistant glioma in the subject.
	Therefore, the present claims conflict with those of the U.S. ‘249 patent.

Claims 1 – 2, 4 – 6, 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 5 and 11 – 12 of U.S. Patent 9,474,748 B2 (US ‘748), as disclosed in the information disclosure statement filed on April 27, 2020, in view of the publication: Zhu et al., Cancer Medicine, published online: January 8, 2017, 6(2), pp. 452-462. (Zhu). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘748 is drawn towards the same scope of a method of treating glioma recurrence comprising administering to a subject previously having a glioma a dose of 2,4-disulfonyl phenyl tert-butyl nitrone (2,4-ds-PBN) sufficient to treat recurrence of said glioma, as recited in the instant claims 1 and 4.
	The dependent claim 2 in US ‘748 is drawn towards the same scope of the method of claim 1, wherein administration is through a route requiring subsequent passage of 2,4-ds-PBN across said subject's blood brain barrier, as recited in the instant claim 2.
	The dependent claim 11 in US ‘748 is drawn towards the same scope of the method of claim 1, wherein the subject has previously failed one or more anti-glioma therapies, as recited in the instant claim 5.
	The dependent claim 5 in US ‘748 is drawn towards the same scope of the method of claim 1, wherein the effective dose is from about 5 to about 150 mg/kg body weight per day, as recited in the instant claim 6.
	The dependent claim 6 in US ‘748 is drawn towards the method of claim 1, further comprising administering a second agent that treats glioma recurrence, which is encompassed by the scope of administering a secondary anti-glioma therapy as recited in the instant claim 9.
	The dependent claim 4 in US ‘748 is drawn towards the same scope of the method of claim 1, wherein said glioma is an astrocytoma, an oligodendroglioma, or a glioblastoma multiforme, as recited in the instant claim 14.
	The claims in US ‘748 do not explicitly teach the method, wherein the glioma in the subject is temozolomide-resistant, as recited in the instant claim 1.
	Zhu teaches that human glioma cells develop inherent or acquired resistance to temozolomide (TMZ) via up-regulation of miR-497. See, Abstract. The development of inherent or acquired TMZ resistance limits its clinical application and is a major burden for patients suffering from glioma. See, page 452, 1st paragraph; Abstract. 
	Zhu provides sufficient guidance that temozolomide is a commonly administered drug to treat glioma and patients suffering from glioma undergo inherent or acquired temozolomide resistance. Thus, resistance to temozolomide would atleast decrease the efficacy the drug, if not failing to treat glioma successfully. Further, US ‘748 also claims that a dose of 2,4-disulfonyl phenyl tert-butyl nitrone can be administered to a subject who has previously failed one or more anti-glioma therapies. See, claim 11. Therefore, a person having ordinary skill in the art would have been motivated to administer 2,4-ds-PBN to a subject with a reasonable expectation that the compound will also be effective to successfully treat temozolomide-resistant glioma in the subject.
	Therefore, the present claims conflict with those of the U.S. ‘748 patent.

Conclusion
Claims 1 – 2, 4 – 6, 9 and 14 – 15 are rejected.
Claims 16, 23 – 24, 28 – 29, 32 – 33, 38, 40 and 76 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626              

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626